Judgment affirmed.

Illegality was interposed by Green, tbe defendant, to tbe levy of an execution against him. One ground' off illegality was, because the Ji. fa. issued from a judgment' of tbe superior court based upon an appeal from tbe judgment of tbe justice’s court of a certain district, wbicb justice’s court judgment was null and void because not rendered at a court-house established according to law in said district. Tbe illegality was dismissed' for insufficiency, and Green excepted. ■
Hutcheson & Key, for plaintiff in error,
cited. 70 Ga. 685; 76 Ga. 741; Code, §§462, 5153.
Roan & Go lightly, contra,
cited 69 Ga. 180; 73 Ga. 542.